DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 6, 9, 10, 13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0006360 to Gareau. 


In regard claim 1, Gareau teaches or discloses a service transmission method (see Figs. 1, 3, 5, and 16), comprising:
where the FlexE mux is receiving a FlexE client 14 from a physical Ethernet port and the FlexE demux is delivering that FlexE client 14 to a physical Ethernet port);
mapping, by the first network device, the client service and the clock information to a timeslot of a FlexE frame (see Figs. 1, 3, 5, and 16, paragraphs [0053], [0055], [0077], [0124], and [0126], when a FlexE client 14 is mapped in this manner, it may be connected at the OTN egress to another FlexE shim 16 where it will be clock aligned with other FlexE clients 14 carried over the same FlexE group 12. At any given time, one of the calendars is used for mapping the FlexE clients 14 into the FlexE group 12 and demapping the FlexE clients 14 from the FlexE group 12), 
wherein the client service and the clock information occupy a same timeslot and/or different timeslots (see paragraphs [0050], [0053], and [0077], all the PHYs 22 of the FlexE group 12 must use the same physical layer clock. The FlexE shim 16 at the network egress will only need to perform idle insertion/deletion according to IEEE Std 802.3-2015 clause 82.2.3.6, not due to any expected change in the nominal bit-rate, but simply to align the clock with that of the other FlexE clients 14 for the same shim); and 
sending, by the first network device, the FlexE frame to a second network device (see Figs. 1 3, 5, and 16, paragraph [0053], all FlexE clients 14 transmitted over the same FlexE group 12 must be aligned to a common clock).

In regard claim 6, Gareau teaches or discloses a service transmission method, comprising:
receiving, by a second network device, a flexible Ethernet (FlexE) frame sent by a first network device (see Figs. 1, 3, 5, and 16, paragraphs [0078], [0084], [0095], and [0131], where the FlexE mux is receiving a FlexE client 14 from a physical Ethernet port and the FlexE demux is delivering that FlexE client 14 to a physical Ethernet port),
wherein a timeslot of the FlexE frame comprises a client service of FlexE and clock information corresponding to the client service, and the client service and the clock information occupy a same timeslot and/or different timeslots (see paragraphs [0050], [0053], and [0077], all the PHYs 22 of the FlexE group 12 must use the same physical layer clock. The FlexE shim 16 at the network egress will only need to perform idle insertion/deletion according to IEEE Std 802.3-2015 clause 82.2.3.6, not due to any expected change in the nominal bit-rate, but simply to align the clock with that of the other FlexE clients 14 for the same shim); and 
obtaining, by the second network device, the client service and the clock information from the FlexE frame (see Figs. 1, 3, 5, and 16, paragraphs [0078], [0084], [0095], and [0131], where the FlexE mux is receiving a FlexE client 14 from a physical Ethernet port and the FlexE demux is delivering that FlexE client 14 to a physical Ethernet port);
adjusting, by the second network device, a recovered clock based on the clock information, and adapting the client service to the recovered clock (see paragraphs [0041], [0050], [0053], [0077], [0084], [0106], and [0126]). 

In regard claim 10, Gareau teaches or discloses a network device comprising: a processor and a communications interface; and the processor is coupled with the communications interface, wherein:
the processor is configured to: obtain a client service of flexible Ethernet (FlexE), and obtain clock information corresponding to the client service (see Figs. 1, 3, 5, and 16, paragraphs [0078], [0084], [0095], and [0131], where the FlexE mux is receiving a FlexE client 14 from a physical Ethernet port and the FlexE demux is delivering that FlexE client 14 to a physical Ethernet port);
the processor is further configured to map the client service and the clock information to a timeslot of a FlexE frame (see Figs. 1, 3, 5, and 16, paragraphs [0053], [0055], [0077], [0124], and [0126], when a FlexE client 14 is mapped in this manner, it may be connected at the OTN egress to another FlexE shim 16 where it will be clock aligned with other FlexE clients 14 carried over the same FlexE group 12. At any given time, one of the calendars is used for mapping the FlexE clients 14 into the FlexE group 12 and demapping the FlexE clients 14 from the FlexE group 12), wherein the client service and the clock information occupy a same timeslot and/or different timeslots (see paragraphs [0050], and [0053], and [0077], all the PHYs 22 of the FlexE group 12 must use the same physical layer clock. The FlexE shim 16 at the network egress will only need to perform idle insertion/deletion according to IEEE Std 802.3-2015 clause 82.2.3.6, not due to any expected change in the nominal bit-rate, but simply to align the clock with that of the other FlexE clients 14 for the same shim); and 
the communications interface is configured to send the FlexE frame to a second network device (see Figs. 1 3, 5, and 16, paragraph [0053], all FlexE clients 14 transmitted over the same FlexE group 12 must be aligned to a common clock).

In regard claim 16, Gareau teaches or discloses a network device, comprising: 
a processor and a communications interface that is coupled with the processor (see Fig. 2a, abstract, paragraphs [0006], [0007], [0038], [0070], and [0141], each of the two devices can include any of a Network Processor (NPU), a Fabric Interface Card (FIC), a framer, and a mapper); and
the communications interface is configured to receive a flexible Ethernet (FlexE) frame sent by a first network device (see Figs. 1, 3, and 5, paragraphs [0032], [0046], [0078], [0102], [0130], and [0135], the FlexE Demux operates on a sequence of 66b blocks received from 
each PHY 22 of the FlexE group 12),
wherein a timeslot of the FlexE frame  comprises a client service of FlexE (see Figs. 6 and 7, paragraphs [0055], [0086], and [0087], the FlexE operates using a calendar which assigns 66b block positions on each PHY 22 of the FlexE group 12 to each of the FlexE clients 14. At any given time, one of the calendars is used for mapping the FlexE clients 14 into the FlexE group 12 and demapping the FlexE clients 14 from the FlexE group 12. Calendar slots are identified by their PHY number and the slot [0-19] (within that PHY). The calendar slots assigned to FlexE clients 14 do not change when PHYs are added or removed from the group 12) and clock information corresponding to the client service (see paragraphs [0053], [0055], and [0126], all FlexE clients 14 transmitted over the same FlexE group 12 must be aligned to a common clock), and the client service and the clock information occupy a same timeslot and/or different timeslots (see paragraphs [0053], [0055], [0086], [0087], and [0126]);
and the clock information from the FlexE frame (see paragraphs [0053], [0055], [0056], [0087], and [0088], the Client field indicates which of the FlexE clients is mapped into a given calendar slot.  The size of a given FlexE client can be calculated based on the number of calendar slots that client is assigned to); and 
the processor is further configured to: adjust a recovered clock based on the clock information, and adapt the client service to the recovered clock (see paragraphs [0088], [0114], and [0138]).

In regard claims 4, 9, 13, and 19, Gareau teaches or discloses the method according to claim 1, wherein that the client service and the clock information occupy different timeslots comprises:
the client service occupies a first timeslot, the clock information occupies a second timeslot, and the first timeslot and the second timeslot are indicated by using timeslot indication information (see paragraphs [0032] and [0087]). 

In regard claim 5, Gareau teaches or discloses the method according to any one of claim 1, wherein the obtaining clock information corresponding to the client service comprises:
obtaining a code block of the clock information, wherein a format of the code block comprises 64B/66B encoding (see Fig. 2b, paragraphs [0005], [0038], [0050], [0052], and [0053], what is presented for insertion into the slots of the FlexE master calendar is a stream of 64b/66b encoded blocks encoded per IEEE Std 802.3-2015 Table 82-4 which has been rate-matched to other clients of the same FlexE shim 16.  This stream of 66b blocks might be created directly at the required rate using back-pressure from a Network Processing Unit (NPU)).

Allowable Subject Matter
Claims 2, 3, 7, 8, 11, 12, 14, 15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 03/22/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476